         Case 1:18-cv-00904-DAE Document 22 Filed 05/30/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

Enrique Talamantes                             §
                                               §
                             Plaintiff         §
                                               §
vs.                                            §
                                               §
                                               §
The Becton Dickinson and                       §     CIVIL NO.: 1:18-cv-00904-LY
Company Group Life and Health Plan,            §
Standard Insurance Company, and                §
The Metropolitan Life Insurance                §
Company                                        §
                                               §
                             Defendants        §


                             JOINT NOTICE OF SETTLEMENT

       Plaintiff Enrique Talamantes, and Defendant Standard Insurance Company, jointly

submit this Notice of Settlement, to advise the Court that they have reached a resolution in this

case, and anticipate being able to file an agreed motion to dismiss or stipulation of dismissal

within 30 days. This Notice does not affect Plaintiff’s claims against The Becton Dickinson and

Company Group Life and Health Plan, or The Metropolitan Life Insurance Company.

                                            Respectfully submitted,

                                            By:       /s/ Andrew F. MacRae
                                                  ANDREW F. MACRAE
                                                  State Bar No. 00784510
                                                  LEVATINO|PACE PLLC
                                                  1101 S. Capital of Texas Highway
                                                  Building K, Suite 125
                                                  Austin, Texas 78746
                                                  Tel: (512) 637-1581
                                                  Fax: (512) 637-1583

                                            ATTORNEYS FOR DEFENDANT
                                            STANDARD INSURANCE COMPANY
         Case 1:18-cv-00904-DAE Document 22 Filed 05/30/19 Page 2 of 2




                             CERTIFICATE OF CONFERENCE

       I hereby certify that before filing the foregoing Notice of Settlement, I conferred with
Lonnie Roach, counsel for Plaintiff Enrique Talamantes. Mr. Roach advised me that he agrees to
and joins in the Notice of Settlement.

                                                    /s/ Andrew F. MacRae
                                                    Andrew F. MacRae


                                CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2019, I electronically filed the foregoing Notice with the
United States District Clerk, through the CM/ECF system, which I understand will send a Notice
of Electronic Filing to all parties who have appeared and registered with CM/ECF.



                                                    /s/ Andrew F. MacRae
                                                    Andrew F. MacRae




                                                2
